DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are presented for examination.
Claims 1-8 are cancelled.
Claims 9-13 are pending.
Claims 9-13 are allowed.

Invention
The Present invention teaches “A notification device includes an object detection unit configured to detect a position and a relative condition of an object around a host vehicle; a virtual sound source setting unit configured to set a virtual sound source around the driver, based on the detected position of the object; a sound output unit configured to output a notification sound to a driver; and a sound output control unit configured to output the notification sound from the sound output unit such that the driver identifies that the notification sound in response to the relative condition has come from a direction of the set virtual sound source, based on the set virtual sound source and the relative condition.”

Reason for Allowance
Claims 9-13 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 9-13 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 07/29/2022, Pages 1-2. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 9 is allowed, the claims 10-13 are also allowed based on their dependency upon the independent claim 9.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sano et al. (US Pub. No.: 2020/0090518 A1) teaches “An information processing device includes: a memory; and a processor coupled to the memory and configured to: detect an environment around a vehicle which is driven by a driver; generate a hazard list of an object to be a hazard based on the detected environment; detect a gaze of the driver; evaluate a risk regarding driving of the driver for each object included in the hazard list based on a frequency at which the object included in the hazard list is included in a field of view of the driver based on the detected gaze; and output drive assist information corresponding to the object with the evaluated risk that is equal to or larger than a threshold.”

          YOU et al. (US Pat. No.: 2018/0118107 A1) teaches “Disclosed are a vehicle and a control method thereof, and more particularly, a technique for imaging a pedestrian near a vehicle, acquiring location information of the pedestrian in real time, and outputting warning sounds in a direction in which the pedestrian is located on the basis of the acquired location information of the pedestrian. The vehicle includes an imaging device configured to capture an image of a pedestrian and acquire location information of the pedestrian, a controller configured to generate a control signal for outputting warning sounds in a direction in which the pedestrian is located based on the acquired location information of the pedestrian when the pedestrian is located within a predetermined distance from the vehicle, and a speaker array configured to output the warning sounds in the direction in which the pedestrian is located based on the generated control signal.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667